Title: To James Madison from John Elmslie, 12 August 1801
From: Elmslie, John
To: Madison, James


					
						Sir
						Cape Town Augt. 12th. 1801.
					
					Since I had the honor of writing to you of 10th. July there has a matter occurred which I think will be worthy of the consideration of Government, for it appears to me to be some abridgement of that privilege which the 23rd. Article of y. Treaty of 94 between the U. States & G. Britain gives to Americans.  It there stipulates that in Case any American vessel should from various causes that are therein mentioned be obliged to seek shelter in any of His Britannic Majestys ports into which they could not in ordinary cases claim to be admitted, they shall be allowed to refit; and with the Permission of the Government of the place be allowed  to  sell  so  much  of  their  cargoes  as  will  defray  their  Expences.  Two instances previous to the present have only occurred since my Appointment, where American Vessels have come into the Cape in real distress & on whose account I had to petition Government for permission to sell so much as would defray their necessary Expences.  In both instances no other restrictions were imposed than what were necessary for the protection of His majestys Customs, & the owners were allowed every advantage of the market.  In the present case of the Alexander the Captain is only allowed to part with the pick of his cargo to the East India Companys agent, who will allow no more than prime cost & charges.  It is not for me to say whether this new arrangement is agreeable to the true construction of the Treaty, but I shall be happy of your opinion on the subject.  Inclosed are the correspondence which passed on the business accompanyed with Mr. Blakes Letter to me on a former occasion.  With much Respect I have the Honor to be Sir Your most Obt. Servt.
					
						John Elmslie Junr.
						C. U.S.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
